--------------------------------------------------------------------------------

Exhibit 10.2

SECURED REVOLVING PROMISSORY NOTE

Up to
$1,500,000.00                                                                      May
18, 2007


FOR VALUE RECEIVED, the undersigned, JMJ TECHNOLOGIES, INC., a Georgia
corporation (hereafter called "Borrower") having its principal place of business
at 2000 RiverEdge Parkway, Atlanta, GA 30328 promises to pay to the order of
WIFIMED HOLDINGS COMPANY, INC., a Nevada corporation, having its principal place
of business at 3320 Keenland Road, Marietta, GA 30062 (hereafter called
"Lender"), at the office of Lender set forth above, or such other place as
Lender may direct in writing, the principal sum of ONE MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($1,500,000.00), or such part thereof as shall have
been advanced or disbursed to the undersigned and remain unpaid, together with
interest as hereinafter provided.

Interest shall accrue on the outstanding principal balance from the date of each
advance hereunder until this Note is paid in full. The rate of interest at the
inception hereof shall be ten percent (10%) per annum. Throughout the term of
this Note interest shall be computed on the basis of a three hundred sixty (360)
day year and be paid on the basis of the actual number of days elapsed, as a
daily rate, on the principal balance from time to time outstanding.

The Lender (i) provided there exists no default under this Note, the Loan
Agreement between Borrower and Lender of even date herewith ("Loan Agreement”)
or any of the other Loan Documents (as defined under the Loan Agreement), and
subject to the terms and provisions of the Loan Agreement, shall advance for the
account of the Borrower an aggregate principal amount of TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000) and (ii) in the sole discretion of the Lender, and
provided there exists no default under this Note, the Loan Agreement or any of
the other Loan Documents, and subject to the terms and provisions of the Loan
Agreement, may lend or advance for the account of Borrower from time to time
under this Note, but only with Borrower's written consent, up to an additional
aggregate principal amount of ONE MILLION TWO HUNDRED FIFTY THOUSAND and NO/100
DOLLARS ($1,250,000.00).

The outstanding principal balance as of any day shall be the outstanding
principal balance as of the beginning of the day, plus any advances made
pursuant to the loan charged to the account on that day (exclusive of interest)
and less any payments of principal credited to the account on that day.

The total unpaid balance (principal, interest and charges) shall be due 90 days
from the date either Lender or Borrower terminate the Letter of Intent dated
March 26, 2007.

The Borrower hereby authorizes the Lender to record on the Schedule annexed to
this Note, with a copy provided to Borrower, the amount and type of all
revolving credit loans made to the Borrower, all renewals and payments of
principal amounts in respect of such revolving credit loans, and the outstanding
principal amount of all revolving credit loans; provided, however, that the
failure to make such notation with respect to any revolving credit loan or
payment shall not limit or otherwise affect the obligation of the Borrower under
this Revolving Credit Note as to amounts actually borrowed hereunder.

The payment and performance of this Note is secured by a security interest in
all assets of Borrower granted pursuant to the Security Agreement between
Borrower and Lender of even date herewith.

Any payments of principal shall be applied to the reduction of principal, unless
the indebtedness evidenced by this Note shall be in default, in which event, all
payments received, of whatever nature, shall be first applied to incurred and
unpaid charges and fees, then to accrued and unpaid interest, and then to the
payment of unpaid principal in such manner as Lender shall elect.

This Note or any portion thereof may be paid at any time without penalty. If any
payment of principal or of interest on this Note or any other sum due hereunder
is not paid as and when the same becomes due, or if any other default shall
occur hereunder and such default shall remain uncured after ten (10) days
written notice to Borrower, or if any default should occur under the Loan
Agreement or any of the other Loan Documents (as defined in the Loan Agreement),
and such default shall continue beyond any applicable cure period provided
therein, then the Lender, at its option and without further notice, demand or
presentment for payment to the undersigned or others, may declare due and
payable in 90 days the outstanding principal balance of this Note together with
all accrued and unpaid interest thereon to the date of default and together with
interest thereafter at 18%, provided that the default interest rate shall not
exceed the maximum rate permitted by law, together with all costs and fees,
including reasonable attorney fees and court costs (through and including any
and all collection, trial, appellate and administrative procedures) incurred by
the Lender in collecting or enforcing payment thereof, and all other sums due
hereunder or under the Loan Documents, anything herein or in the Loan Documents
to the contrary notwithstanding, all without any relief whatever from any
valuation or appraisement laws (to the full extent permitted by law), and
payment thereof may be enforced and recovered in whole or in part at any time by
one or more of the remedies provided to the Lender in this Note or in the Loan
Documents.

Any notice that must be given Borrower under this Note will be given by hand
delivery, nationally recognized overnight courier service, or by mailing same to
the Borrower by certified mail, return receipt requested, postage prepaid. All
notices will be addressed to Borrower at the addresses set forth in the
introductory paragraph of this Note unless Lender is given written notice of a
different address given as herein provided.

Any notice that must be given to the Lender under this Note will be given by
hand delivery, nationally recognized overnight courier service, or by mailing it
by certified mail, return receipt requested, postage prepaid. All notices will
be addressed to the Lender at the address set forth in the introductory
paragraph of this Note, unless Borrower is given written notice of a different
address as herein provided.

Borrower waives presentment for payment, demand, notice of dishonor, nonpayment
or other default, notice of protest and protest of this Note, and does hereby
consent to any number of extensions of time, renewals, waivers, modifications,
substitutions or releases of collateral, or releases of Borrower, that may be
made or granted by Lender with respect to the payment or performance of the
provisions of this Note.

In the event of default, Borrower agree to pay all costs of collection,
including all court costs, other legal expenses, and reasonable attorneys' fees,
incurred by Lender in consultation or in conjunction with judicial,
administrative or arbitration proceedings, through and including any and all
collection, trial, appellate and administrative proceedings.

No delay or omission by Lender in exercising any right shall operate as a waiver
of such right or any other right hereunder.

This note shall be construed under and controlled and governed by the laws of
the State of Nevada.

BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION (INCLUDING,
BUT NOT LIMITED TO, ANY CLAIMS, CROSS-CLAIMS AND THIRD-PARTY CLAIMS) ARISING IN
CONNECTION WITH THIS NOTE, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREIN, AND ALL AND ANY COMBINATION OF THE FOREGOING. BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE LENDER NOR THE LENDER'S
COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT, IN
THE
EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION.
BORROWER ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER INTO THIS LOAN,
INCLUDING THIS NOTE, BY, INTER ALIA, THE PROVISIONS OF THIS PARAGRAPH.

IN WITNESS WHEREOF, this note has been duly executed and delivered on the date
first above written.
JMJ TECHNOLOGIES, INC.
By:
Name:__________________________
Title:__________________________

--------------------------------------------------------------------------------

SCHEDULE TO REVOLVING CREDIT NOTE


Amount of
Principal
Renewed
or Paid
Principal
Balance of
Revolving
Credit Note
Date
Name of
Person
Making
Notation


